Title: James Ronaldson to Thomas Jefferson, 1 February 1820
From: Ronaldson, James
To: Jefferson, Thomas


					
						Sir
						
							Philada
							Feb. 1. 1820
						
					
					With sentiments of respect & esteem, I beg you to accept a bust of Genl Andrew Jackson, the hero of New Orleans, a citizen whose devotion to his country has proved him worthy her highest confidence. It is the chef d’Oeuvre of Rush, and an evidence of this nation being destined to not less celebrity in Arts than in Arms.
					The progress of manufactures is to me astonishing; when I recollect the rude and simple fabricks of which I collected, and sent you specimens, about sixteen or seventeen Years since, and now see the elegant superfines, I feel a mixture of wonder and pleasure; but the latter is of short duration, and vanishes on recollecting the ruinous state the factories are in. The regret is heightened by the reflection that these factories are lost by an adherence to a commercial system that owed its prosperity to European wars that with their close, ended our extraordinary commerce; the cause is gone and the effect has ceased. The United States now has, comparatively speaking, little commerce remaining, except the species that existed during the colonial state; viz. exchanging the products of Agriculture for the products of manufactures; that is, giving manual for machine labour; or, in other words, giving the labour of ten or twenty persons for one.
					It is essential that the United States adopt a policy suited to a state of peace, and the policy of other nations; otherwise the present distress will continue and probably increase.
					That distress is very general, both as regards ranks of men and extent of country, is admitted on all hands, and the present is a time that the national wants justify the expectation that her statesmen & patriots will present her assistance. I need not say that she ranks you at the head of her most distinguished sons, whose counsel has had, and will have no common influence in deciding her measures.
					The Bust is with Peter Cottom  Bookseller, Richmond, and subject to your order. Mr Cottom is directed to look out for an oppertunity, and if a good one offers send it to you.
					With best Wishes for your health & happiness I am, with sentiments of great respect and esteem
					
						Your most obedt
						
							James Ronaldson
						
					
				